            Case 4:19-cv-05202-EFS                  ECF No. 14           filed 08/10/20    PageID.957 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                          FILED IN THE
                                                     Eastern District of Washington                             U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON

                          HARRY W.,
                                                                                                              Aug 10, 2020
                                                                     )                                         SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:19-CV-5202-EFS
     ANDREW M. SAUL, the Commissioner of Social                      )
                   Security,                                         )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 10) is DENIED.
’
              The Commissioner’s Motion for Summary Judgment (ECF No. 11) is GRANTED.
              JUDGMENT is entered in favor of Defendant.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             EDWARD F. SHEA                                                   on motions for
      Summary Judgment (ECF Nos. 10 and 11)


Date: 08/10/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                             Allison Yates
